Citation Nr: 0329491	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  01-02 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for tinea versicolor.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


REMAND

The veteran had active duty from April 1969 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, LA.

The veteran presented sworn testimony in support of his 
appeal in June 2003 during a videoconference hearing before 
the undersigned Acting Veterans Law Judge, who was designated 
by the Chairman of the Board to conduct the hearing.

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5107(a).

Review of the record reflects that the veteran has never 
been provided with the substance of 38 C.F.R. § 3.159, the 
regulation implementing the notice and assistance 
requirements of the VCAA.  He has also not been formally 
notified of the VA's duty to assist him and of his 
responsibilities in the development of his claim for an 
increased rating for tinea versicolor.  That is, he has not 
been formally provided with information regarding the 
parameters of his own responsibility vs. that of the VA in 
developing his claim for an increased disability rating.  
The United States Court of Appeals for Veterans Claims 
(Court) has held upon many occasions that such specific 
notice is required.  Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Review of the veteran's claims file 
does not show that he was ever provided with such a notice.  
He is therefore unlikely to have erroneously relied upon a 
misleading statement as to the time frame available for him 
to submit evidence or identify sources of evidence.  However, 
since this case is being remanded, the RO must take this 
opportunity to inform the veteran that a full year is allowed 
to respond to a VCAA notice.  

New VA regulations codified in 38 C.F.R. § 4.118, regarding 
the evaluation of skin disorders became effective August 30, 
2002, before the promulgation of a final decision on the 
veteran's claim for entitlement to an increased rating for 
tinea versicolor.  67 Fed.Reg. 58448 (Sept. 16, 2002).  When 
a law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet App 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The RO has not had an 
opportunity to evaluate the veteran's seborrhea using the new 
criteria to determine if it would be more favorable to the 
veteran.  

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, an opportunity to address the question 
at a hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  In this instance, the 
veteran has not been given a copy of the new tinea rating 
criteria or an opportunity to present additional evidence 
which might be relevant.  

During the June 2003 hearing on appeal, the veteran and his 
representative noted that the report of the September 2000 VA 
examination upon which the RO relied in reaching its decision 
to continue the 30 percent disability rating is incomplete.  
Review of the record reveals that only the last page of a 
four-page examination report appears to be contained in the 
claims file.  The complete report should be obtained prior to 
further review of the record.  The veteran also testified 
that he continues to receive regular dermatologic care from 
the VA for his tinea versicolor.  He provided copies during 
the hearing of some recent treatment reports; however, any 
outstanding treatment reports should be obtained as well.  
Any VA medical records are deemed to be constructively of 
record in proceedings before the Board and should be obtained 
prior to further review of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

In light of the new rating criteria and the time which has 
passed since the veteran's previous VA examination, the Board 
holds that a contemporaneous examination would be helpful in 
understanding the level of impairment resulting from the 
veteran's service-connected tinea versicolor.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, the RO must notify 
the veteran of the applicable provisions 
of the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.  

2.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran for tinea versicolor which are 
not contained in his claims file for 
inclusion in the file, including a 
complete copy of the September 2000 VA 
examination and any reports of recent 
treatment provided subsequent to June 
2003.

3.  After all evidence identified above 
has been obtained, the veteran should be 
afforded a VA dermatologic examination to 
identify the level of impairment 
resulting from his service-connected 
tinea versicolor.  The claims folder, 
including all newly-received evidence, 
must be made available to the examiner 
for review before the examination.  The 
examiner is requested to pay particular 
attention to identifying any nervous 
manifestations of the tinea versicolor.  
If such manifestations are identified, 
the examiner is requested to distinguish, 
to the extent possible, nervous 
manifestations resulting from tinea 
versicolor from symptoms of post-
traumatic stress disorder, a service-
connected disorder for which the veteran 
is separately compensated.  The examiner 
should also state whether more than 40 
percent of the body, or 40 percent of 
exposed areas of the body, are affected 
by tinea versicolor, or whether this 
condition has required constant or near-
constant systemic therapy provided by 
corticosteroids or other 
immunosuppressive drugs during the past 
12 months.  The complete rationale for 
all opinions expressed should be fully 
explained.

4.  After the development requested above 
has been completed, the RO should again 
review the record to include a comparison 
of the new skin rating criteria with the 
older skin rating criteria.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




		
	J. ANDREW AHLBERG
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



